DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 10/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 28-31 and 33-49 are pending in the application.
Claims 39-49 are withdrawn from further consideration.
Claims 50-51 are added in the reply filed on 10/06/2021.
Claim 32 is canceled in the reply filed on 10/06/2021.
Claims 28-31, 33-38, and 50-51 are examined on the merits.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 10/06/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.
Response to Arguments
Examiner notes that Applicant’s amendment necessitated the new ground(s) of rejection.
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s amendments and accompanying arguments filed on 10/06/2021 have been considered but they are not persuasive.
	In response to Applicant’s argument that there were no explanations why out of numerous possible negative pressure device parameters and without any guidance 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). 
With respect to the claim interpretation under 35 U.S.C. § 112(f), applicant does not acquiesce the claim interpretation. Therefore, the claim interpretation(s) under 35 U.S.C. § 112(f) are maintained.
Claim Objections
Claim 51 is objected to because of the following informalities:  
Claim 51, “wherein the indication comprises an indication to adjust” should read -- wherein the indication comprises a first indication to adjust --.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1, line 2, the limitation “a stabilizing structure” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “structure” and associated functional language “stabilizing” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (¶0026) as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-31, 33-38, and 51 is/are rejected under 35 U.S.C 103 as being unpatentable over Toth (US PGPUB 20170065751 – of record) in view of Jaecklein (WO 2015023515 –of record).
Regarding claim 28, Toth discloses a wound therapy apparatus (a wound assessment system 14: Abstract, ¶0038, 0043, and Fig. 1) comprising:
a wound dressing (¶0068) …
a pressure sensor (an unlabeled pressure sensor: ¶0024 and 0134) configured to monitor pressure in the fluid flow path (the unlabeled pressure sensor detects a pressure inside flow path: ¶0134 and Figs. 15A-B); and
a controller (a processor 15) configured to (the data from the sensors are received and processed by the processor 15: ¶0005, 0040, and 0042-0044):
monitor a rate of fluid removal from the wound (15 is capable of monitoring/detecting changes in the flow rate of exudates: ¶0067, 0091, 0124, and Fig. 1C) during provision of negative pressure by the negative pressure source by monitoring pressure variations in the fluid flow path based on an output 
wirelessly communicate the rate of fluid removal to a remote device (15 is capable of transmitting data including changes in the flow rate of exudates, to a remote/external device 19/9B wirelessly: ¶0040, 0122-0129, Figs. 1A and 1C), and 
output an indication responsive the rate of fluid removal meeting a threshold (¶0089 and Fig. 22).
Toth further discloses that a wound assessment system including a negative wound pressure therapy device (¶0004, 0044, and Fig. 1), but does not disclose that a negative pressure therapy device comprising a negative pressure source and the wound dressing comprising a stabilizing structure. However, a person having ordinary skill in the art wound have recognized that a negative pressure therapy device includes a negative pressure source such as a pump assembly in order to provide negative pressure to a wound; thus, Toth implicitly discloses this claimed limitation.
If Applicant believes that it is not clearly envisaged that the negative pressure therapy device includes a negative pressure source, in the same field of endeavor, negative pressure therapy apparatus, Jaecklein discloses a negative pressure wound therapy apparatus including a controller configured to determine a level of exudate in a canister (Abstract). Jaecklein further discloses the negative pressure wound therapy 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth by incorporating a negative pressure source and a stabilizing structure, similar to that disclosed by Jaecklein, in order to supply negative pressure to the wound cavity and to maintain a desired level of negative pressure in the wound cavity, as suggested in ¶0034 of Jaecklein. In addition, Jaecklein further discloses a pressure sensor configured to monitor pressure in the fluid flow path (¶0011 and 0030) and the stabilizing structure configured to collapse under negative pressure (the wound filler 130 is made of foam and is conformable: ¶0033). Thus, the controller of Toth in view of Jaecklein is configured to monitor a rate of fluid removal from the wound during provision of negative pressure by the negative pressure source by monitoring pressure variations in the fluid flow path based on an output of the pressure sensor, wherein collapse of the stabilizing structure as a result of provision of negative pressure causes changes in pressure in the fluid flow path.
Regarding claim 29, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth does not disclose wherein the controller is further configured to cause the negative pressure source to adjust a level of negative pressure provided to the wound dressing when the rate of fluid removal meets the threshold.  

Jaecklein further discloses/suggests the pressure sensor is provided to the system to determine and adjust the pump drive signal to achieve a desired negative pressure level (¶0064).
From these teachings, a person having ordinary skill in the art would have recognized/deduced that configuring a controller to cause the negative pressure source to adjust a level of negative pressure provided to the wound dressing when the rate of fluid removal meets the threshold yields the predictable result of optimizing/adjusting the rate of fluid removal via the level of negative pressure provided to the wound dressing, making treatment determinations based on findings from various parameters, and achieving a desired negative pressure level.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth and Jaecklein by configuring the processor to adjust a level of negative pressure, similar to that disclosed by Toth and Jaecklein, in order to optimize/adjust the rate of fluid removal via 
Regarding claims 30 and 31, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses wherein the controller is further configured to monitor the rate of fluid removal from a weight of fluid aspirated from the wound and to monitor the weight of fluid aspirated from the wound and a weight of fluid stored in a canister. (¶0067).
Regarding claim 33, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses a canister configured to store fluid removed from the wound (an exudate collection canister: ¶0063), and wherein the controller is further configured to monitor the rate of fluid removal from a level of fluid in the canister (the processor 15 monitors and detects the height of the exudates as they accumulate in the canister: ¶0042-0044 and 0067).
Regarding claims 34, 35, and 37, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 33.

Jaecklein further discloses the controller configured to monitor the level of fluid in the canister using one or more characteristics of pressure in the fluid flow path (¶0004 and 0007) and to monitor the level of fluid in the canister from an activity level of the negative pressure source (¶0012) and the one or more characteristics of pressure comprises a magnitude of pressure signals, and the magnitude of pressure signals increases as the level of fluid in the canister increases (¶0005, 0006 and 0009) for the benefit of determining a level of exudate in the canister irrespective of an intensity of a leak present in a fluid flow path (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth in view of Jaecklein by configuring the processor, similar to that disclosed by Jaecklein, in order to determine a level of exudate in the canister irrespective of an intensity of a leak present in a fluid flow path, as suggested in ¶0007 of Jaecklein.
Regarding claim 36, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 35.

Jaecklein further discloses wherein the negative pressure source comprises a vacuum pump, and the activity level of the negative pressure source corresponds to a speed of the vacuum pump (¶0005, 0009, and 0056) for the benefits of enabling flow rate monitoring indirectly and determining a leak rate of fluid in the flow path, and determining the level of exudate in the canister (¶0006).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth in view of Jaecklein by incorporating a vacuum pump, similar to that disclosed by Jaecklein, in order to enable flow rate monitoring indirectly, determine a leak rate of fluid in the flow path and to determine the level of exudate in the canister, as suggested in ¶0006 of Jaecklein.
Regarding claim 38, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses that the controller is further configured to wirelessly communicate the rate of fluid removal to the remote device to cause the remote device to store the rate of fluid removal in an electronic medical record associated with a patient (¶0122-0123 and 0125).
Regarding claim 51, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
.
Claim(s) 50 is/are rejected under 35 U.S.C 103 as being unpatentable over Toth in view of Jaecklein, as applied to claim 29 above, and further in view of Chen (US PGPUB 20100101583).
Regarding claim 50, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 29.
Toth does not disclose wherein the controller is configured to cause the negative pressure source to decrease the level of negative pressure provided to the wound dressing responsive to the rate of fluid removal meeting the threshold.
However, Toth further suggests that the system contains functionality to detect, process and report various wound parameters and makes treatment determinations based on these finding (Abstract and ¶0006). Therefore, Toth implicitly discloses/suggests that the controller is configured to cause the negative pressure source to decrease the level of negative pressure provided to the wound dressing responsive to the rate of fluid removal meeting the threshold.
In an analogous art for being directed to solve the same problem, controlling negative pressure, Chen discloses an automatic negative pressure control based on physiological signals feedback form a user (¶0007). Chen further discloses/suggests having a controller (a negative pressure control unit 130: ¶0030) configured to cause the negative pressure source to decrease/increase the level of negative pressure by predetermined values (¶0030 and 0035) for the benefit of providing an automatically negative pressure control (Abstract). From these teachings, a person having ordinary skill 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth in view of Jaecklein by configuring the controller, similar to that disclosed by Chen, in order to provide an automatically negative pressure control, as suggested in Abstract of Chen and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Hutchinson (US PGPUB 20120259274) discloses a fluid removal system for removing fluid from a tissue site of a patient (accompanying text and Figs. 1-2).
Weston (US PGPUB 20100298792) discloses a negative pressure wound treatment system having a control device that can monitor a rate of fluid removal (accompanying text, Figs. 3-6, and 9).
Hartwell (WO 2015110410 – of record) discloses a wound dressing system comprising a stabilizing structure (accompanying text, Figs. 29A and 33A-B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781